DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-2 and 6 contain limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following:
Each of the following Claim limitations:
Claim 1: “a detector to determine …”;
“an observer to estimate …”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “detector and observer” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE. Therefore, the specification fails to show the corresponding structures of the components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claim 1 contains placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  Claim 1 is rejected under 35 U.S.C. 112 (b) for the above reasons.  
Dependent claims 2-11 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

Examiner’s Note
	The citation used for Rieger et al. (Pub. No.: US 2021/0089661) is supported by provisional application No. 62/ 902,885 , filed on Sep.19 , 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 12-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (Pub. No.: US 2021/0089661, hereinafter Rieger) in view of Lin et al. (CN108629132, hereinafter Lin).
Regarding claim 1: Rieger discloses An observer-based controller to securely control a cyber physical system, the observer-based controller including:
Rieger - [0055]: The anomaly detector 150 may be configured to detect anomalies pertaining to the CPC system 101) and to inform the observer-based controller via a signal (Rieger - [0086]: The anomaly detector 150 may be further configured to provide the AD metrics 155 to other components 102 of the CPC system 101); and
an observer to estimate a system state of the cyber physical system based on at least partial information about the cyber physical system (Rieger - [0063]: acquiring one or more cyber features 163 configured to characterize a cyber state of the CPC system 101 (e.g., characterize a state of the CPS network 120)),
wherein the observer-based controller is configured to control the cyber physical system such that a physical attack signal is secured to be within a first threshold, a deception attack signal is secured to be within a second threshold, and an error of the estimated system state is secured to be within a third threshold (Rieger - [0062]: The anomaly detector 150 may detect anomalous operation of the CPC system 101 in response to health metrics 193 (and/or PS error metrics 177) that exceed one or more thresholds. [0161]: The anomaly detector 150 may be configured to implement one or more mitigation actions in response to detection of “anomalous” behavior).
However Rieger doesn’t explicitly teach, but Lin discloses: wherein the observer-based controller is configured to adjust an observer gain and a controller gain upon receiving the signal from the detector indicating the attack (Lin - [Page 2, Invention content]: S1：Establish by under the influence of actuator failures, DoS attack and network delay based on state observer USV control The mathematical model of system processed; S2：A kind of and relevant event trigger mechanism of observer state is introduced, and theoretical using time lag system, establishing can be together When USV control system models under the influence of network transfer delay and event trigger mechanism are described; S3：Determine the event triggering matrix W of USV control system models, state observer gain matrix L1,L2, fault detect Filter gain matrix V1,V2 With controller gain matrix K).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rieger with Lin so that the gain matrixes are 
Regarding claim 2: Rieger as modified discloses wherein the observer estimates one or more next system states based on one or more of current system states, a current control signal and the error of the estimated system state of the cyber physical system (Rieger - [0051]: The controller 132 may be configured to transition the physical control state 145 to a target state 146 and/or maintain the physical control state 145 at the target state 146 (e.g., transition and/or maintain one or more physical attributes 143 at levels specified by the target state 146)).
Regarding claim 5: Rieger as modified discloses wherein the cyber physical system includes a communication network connecting the observer-based controller and one or more actuators (Rieger - [0049]: Fig. 1A, he state of respective elements 108 of the process 106 (e.g., the state of elements 108A-N), the state of one or more physical components 102 coupled to the process 106 (e.g., acquisition devices 114, actuation devices 118, and/or the like), and so on).
Regarding claim 6: Rieger as modified discloses wherein the first threshold, the second threshold and the third threshold are received as input from another system (Rieger - [0144]: the PFE module 186 may be further configured to develop a PCRC membership function 184 that incorporates the PCRC 175 illustrated in FIG. 5B. PCRC membership function 184 may be configured to model correlation range(s) corresponding to the physics-based correlation between physical attributes 143F and 143E. The correlation range(s) may define PCRC thresholds).
Regarding claim 7: Rieger as modified discloses wherein the attack includes a physical attack affecting the cyber physical system (Rieger - [0055]: The anomaly detector 150 may be capable of detecting anomalous cyber and/or physical behaviors indicative of attack and/or compromise).
Regarding claim 8: Rieger as modified discloses wherein the attack includes one of a denial of service attack or a deception attack occurring in the communication network between the observer-based controller and the one or more actuators (Lin - [Page 2, Invention content]: S1 - the influence of actuator failures, DoS attack).
The reason for combine is similar as claim 1.
Regarding claims 12-13: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1-2. Therefore, claims 12-13 are also rejected for similar reasons set forth in claims 1-2. 
Regarding claims 17-18: Claims are directed to computer readable medium claims and do not teach or further define over the limitations recited in claims 1-2. Therefore, claims 17-18 are also rejected for similar reasons set forth in claims 1-2. 

Claims 3, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (Pub. No.: US 2021/0089661, hereinafter Rieger) in view of Lin et al. (CN108629132, hereinafter Lin) and KAWAI (Pub . No .: US 2020/0388275).
Regarding claims 3, 14 and 19: Rieger as modified doesn’t explicitly teach but KAWAI discloses wherein the observer gain and the controller gain are determined based on the first threshold, the second threshold and the third threshold (KAWAI - [0040]: the gain determiner 122 may previously determine a threshold value, compare the received feature amount with the threshold value, and determine a gain).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rieger and Lin with KAWAI so that the gain is determined based on a predetermined threshold value. 

Claims 4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (Pub. No.: US 2021/0089661, hereinafter Rieger) in view of Lin et al. (CN108629132, hereinafter Lin) and Hao et al. (Pub. No.: US 2013/0030759, hereinafter Hao).
Regarding claims 4, 15 and 20: Rieger as modified doesn’t explicitly teach but Hao discloses wherein the first threshold, the second threshold and the third threshold are received as input from a user (Hao - [0047]: user may input one threshold distance for a first portion of a time series data set and input a second threshold distance for a second portion of a time series data set).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rieger and Lin with Hao so that threshold values .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (Pub. No.: US 2021/0089661, hereinafter Rieger) in view of Lin et al. (CN108629132, hereinafter Lin) and Haltom (Pub. No.: US 2014/0044017).
Regarding claim 9: Rieger as modified doesn’t explicitly teach but Haltom discloses the denial of service attack is represented as a probability distribution (Haltom - [0096]: Assuming that each of such events includes different number of calls, and that it is known whether each of the events is a denial-of-service attack, statistics logic 706 may plot probability distribution 902, as a function of the number of calls over the events).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rieger and Lin with Haltom so that the probability distribution is used to represent events with denial-of-service attack. 

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112b, set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The reason for allowance will be furnished upon allowance of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naserian et al. (Pub . No .: US 2020/0404018) - Methods and systems to detect and counter denial of service attack in vehicle communications 
Achanta et al. (Pub. No.: US 2021/0037044) - Resilient estimation for grid situational awareness 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437